DETAILED ACTION
	A new holding of Ex Parte Quayle is presented in this office action in order to address an issue that was not discussed in the prior Ex Parte Quayle action. 
					Statement of Error
For applications filed on or after September 16, 2012, if additional defects or errors are corrected in the reissue after the filing of the reissue oath or declaration, a supplemental reissue oath or declaration is not required. However, where all errors previously identified in the reissue oath/declaration are no longer being relied upon as the basis for reissue, the applicant must explicitly identify on the record an error being relied upon as the basis for reissue (e.g., in the remarks accompanying an amendment). See 37 CFR 1.175(d). Identification of the error must be conspicuous and clear, and must comply with 35 U.S.C. 251.
The error being corrected in this application is the inconsistent manner in which the hand guard is depicted. 
Specification
The amendment to the specification is objected to because the canceled matter has been lined through rather than enclosed in brackets.  The requirement is that all canceled matter must be enclosed in a single set of brackets.  
Drawings
	The drawings are approved.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
	The claim is allowable over the cited prior art.
This application is in condition for allowance except for the following formal matters: noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP S. HYDER whose telephone number is 571-272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Philip  S. Hyder/
Primary Examiner, Art Unit 2917

psh
January 21, 2021